Citation Nr: 1133782	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a left knee disorder as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left knee disability as secondary to the service-connected disability of rheumatoid gouty arthritis.  This matter also comes before the Board on appeal, in part, from a December 2009 rating decision by the RO which denied service connection for right ear hearing loss.

In June 2011, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge, seated in St. Petersburg, Florida (i.e. Travel Board hearing).  A transcript has been procured and is of record.

Parenthetically, the Board notes that, at the June 2011 Board personal hearing, the Veteran's representative argued that the RO failed to apply the facts correctly to the law.  Specifically, the Veteran's representative contended that, in the October 2009 Statement of the Case (SOC) regarding service connection for a left knee disorder as secondary to service-connected foot disabilities, in providing the pertinent laws and regulations, the RO listed a section of 38 C.F.R. § 3.310(b) (2010) regarding substantiating a claim for service connection for a disorder aggravated by an existing service-connected disorder that was used only for cardiovascular disorders.  The representative suggested that the RO then considered the facts of this case based on the incorrect section of 38 C.F.R. § 3.310(b) cited in the SOC.  Having reviewed the October 2009 SOC, the Board finds no indication that the RO applied the facts to the incorrect regulation in making their determinations.  Moreover, the Board notes that the Veteran was advised of the requirements for reopening a claim for service connection due to aggravation by a service-connected disability in an October 2008 notice letter, as will be explained below.  Most importantly, the Board notes that, as this is a de novo review, the Board will apply the facts to the correct law.  Therefore, the Veteran was not harmed by the misstatement of the regulation in the October 2009 SOC.  As this was harmless error, the Board will proceed to review the Veteran's claims.  

In August 2011, the Veteran submitted additional evidence with a written waiver of Agency of Original Jurisdiction (AOJ) review.  In a July 2011 statement, included with the aforementioned evidence, the Veteran indicated that he was seeking to find evidence to show that his left knee disorder was related to an in-service foot and ankle injury.  Having reviewed the record, the Board notes that the Veteran is service connected for bilateral weak feet and rheumatoid arthritis of the feet; however, the Veteran is not service connected for any ankle disorder.  The Board, therefore, will refer this matter to the RO, which is to contact the Veteran to clarify whether he is claiming service connection for a current ankle disorder that was caused by an in-service injury.    


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during service.

2.  The Veteran experienced a right ear auditory threshold shift during service.  

3.  The Veteran experienced continuous right ear hearing loss symptomatology since discharge from service.

4.  The Veteran's right ear hearing loss is related to service.  

5.  In a June 2005 rating decision, the RO denied service connection for a left knee disorder as secondary to a service-connected bilateral foot disabilities; the Veteran did not appeal to the Board within the required time period.

6.  Evidence received since the June 2005 rating decision denying service connection for a left knee disorder as secondary to the service-connected bilateral foot disabilities, does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  The June 2005 rating decision denying service connection for a left knee disorder as secondary to the service-connected disability of bilateral week feet became final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

3. Evidence received since the August 2005 rating decision denying service connection for a left knee disorder as secondary to the service-connected feet disabilities is not new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a grant of service connection for right ear hearing loss, there is no reason to discuss the impact of the VCAA on that particular issue.  For the claim for service connection for a left knee disorder as secondary to the service-connected feet disabilities, the Board will proceed to review compliance with the VCAA.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in October 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess; and specific information regarding applications to reopen claims based on the filing of new and material evidence.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the VA and private treatment records identified by the Veteran.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Yet, in this instance, the RO provided the Veteran with VA medical opinion in December 2008.  As this VA medical opinion was written after a review of the record and contains specific findings indicating the potential relationship between the Veteran's left knee disorder and the service-connected foot arthritis disorder, the VA medical opinion is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran essentially contends that he was exposed to loud noises of jets during service.  He testified that he developed right ear hearing loss during service, and has experienced continuous symptoms of right ear hearing loss since service separation.  

Having reviewed the record of evidence, the Board finds that the evidence for and against the claim is at least in relative equipoise as to whether the Veteran's current right ear hearing loss disability is related to service.  First, the Board finds that the Veteran experienced acoustic trauma during service.  The Veteran has offered competent lay evidence indicating that, during service in the Air Force, he worked at a clerical job; however, he has credibly testified that during service his assigned office was 100 yards away from an airstrip where jets would take off and land throughout the day.  (The Board notes that the Veteran currently is service connected for left ear hearing loss and tinnitus due to in-service exposure to in-service acoustic trauma.)  Considering the competent lay evidence and the previous VA findings of acoustic trauma, the Board finds that the Veteran experienced acoustic trauma during service.  

The Veteran experienced a right ear auditory threshold shift during service.  The record does not contain a service entrance medical examination; therefore, the Board will assume that the Veteran's hearing was normal upon entry into service.  The Veteran has made many lay statements indicating that his hearing worsened during service.  In a November 1957 service discharge medical examination report, the service examiner noted that the Veteran's right ear auditory thresholds were 5 decibels at 1000 Hz and 10 decibels at 4000 Hz.  

The Board notes that, in a December 2009 rating decision, the RO found that the Veteran's left ear hearing loss should be service connected, in part because the Veteran underwent an acknowledged auditory threshold shift in the left ear during service.  Specifically, the RO noted that the Veteran's hearing was presumed to be normal upon service entry as the service entrance medical examination report could not be located.  In reviewing the November 1957 service discharge medical examination report, the RO noted that the Veteran's left auditory threshold at 3000 Hz was 50 decibels.  The Board notes that the November 1957 service discharge medical examination report indicates that the Veteran underwent a similar, if lesser, auditory threshold shift in the right ear.  Considering the Veteran's lay statements indicating in-service hearing loss symptomatology and the findings included in the November 1957 service discharge medical examination report, the Board finds that the Veteran underwent a right ear auditory threshold shift during service.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran experienced continuous right ear hearing loss symptomatology since discharge from service.  In a July 2009 VA treatment record, the Veteran reported that his hearing had been worse since discharge from service, with the left ear worse than the right ear.  Yet, in the November 2009 VA audiology examination report, the Veteran reportedly stated that he had experienced hearing loss symptomatology for the only previous forty years.  Moreover, at the June 2011 Board personal hearing, the Veteran stated that his wife had been telling the Veteran that he had hearing loss symptomatology since about the sixties or early seventies.  Moreover, the Veteran also testified that his right ear hearing loss had been noticeable for the past 10 years.  Still, the evidence seems to be in relative equipoise as to whether the Veteran has experienced continuous right ear hearing loss symptomatology since discharge from service.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran experienced continuous right ear hearing loss symptomatology since discharge from service.

The Board further finds that the that the medical opinion evidence is in relative equipoise on the question of whether the Veteran's right ear hearing loss is related to service.  The Veteran has been diagnosed with right ear hearing loss.  In a November 2009 VA audiology examination report, the VA examiner diagnosed the Veteran as having normal to moderate sensorineural hearing loss in the right ear.  Subsequent audiology examinations, to include a July 2011 private audiology examination report, confirm that the Veteran currently experiences sensorineurual hearing loss in the right ear.

Reviewing the audiology examination reports of record, in a November 2009 VA audiology examination report, a VA examiner noted that the Veteran reported hearing loss over the previous 40 years.  The VA examiner indicated that the Veteran indicated experiencing in-service noise exposure from jet engines, lasting for most of the day, without the benefit of hearing protection.  The VA examiner also stated that the Veteran denied any post-service occupational or recreational noise exposure as the Veteran reportedly worked in a bank and then an insurance company following discharge.  Upon audiology examination, the VA examiner diagnosed the Veteran as having normal to moderate sensorineural hearing loss.  Having reviewed the evidence of record, the VA examiner opined that the Veteran's right ear hearing loss was less likely than not related to service.  In explaining this opinion, the VA examiner stated that the Veteran's right ear hearing was well within normal limits upon discharge from service.  

In a July 2011 private audiology examination report, a private examiner noted that the Veteran reported exposure to acoustic trauma during service on the flight line between 1954 and 1957.  After an audiology examination, the examiner diagnosed mild to moderate to moderately severe sensorineural hearing loss of the right ear.  After reviewing test results and VA records, the private examiner opined that the Veteran's right ear hearing loss was at least as likely as not related to the in-service noise exposure that caused the Veteran's service-connected left ear hearing loss and tinnitus.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the evidence, the Board finds that both the November 2009 VA audiology examination report and the July 2011 private audiology examination report are flawed.  

Specifically, in the November 2009 VA medical examination report, the VA examiner opined that the Veteran's hearing loss was less likely than not related to service as the Veteran's right ear hearing was within normal limits upon discharge.  The Board notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Even if the Veteran's hearing was within "normal" limits as measured in auditory thresholds upon discharge, 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Therefore, the VA examiner should not have based his entire opinion upon the lack confirmed hearing loss at discharge.  

Moreover, the Board notes that the November 2009 VA examiner did not take into account the right ear auditory threshold shifts noted on the November 1957 service discharge medical examination report.  As the service entrance examination report in not in the claims file, the Veteran's hearing was assumed to be perfectly normal upon service entry.  Therefore, the right ear threshold shifts, though still within normal range of hearing under 38 C.F.R. § 3.385, are significant.  As noted in the November 2009 VA audiology examination report, the Veteran's left ear hearing was presumed to be normal upon service entry; however, in the November 1957 VA service discharge medical examination report, the Veteran's left ear auditory threshold at 3000 Hz was 50 decibels.  

Based on this evidence and the lack of any noted post-discharge acoustic trauma, the November 2009 VA examiner opined that the Veteran's left ear hearing loss was related to in-service acoustic trauma.  As the November 2009 VA examiner acknowledged that the Veteran experienced acoustic trauma in service, causing an auditory threshold shift in the left ear, and did not experience any subsequent acoustic trauma following service, the Board finds that the November 2009 VA examiner's failure to acknowledge the same conditions regarding the right ear weakens the report's probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Moreover, in the conclusions, the VA examiner failed to mention the Veteran's reported right ear hearing loss symptomatology lasting for decades.  The Board notes that the Veteran is competent to offer lay testimony when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the VA examiner did not consider the right ear auditory threshold shifts or the Veteran's credible account of continuous hearing loss since discharge, the Board finds that the November 2009 VA audiology examiner's conclusions are of lessened probative value in this matter.    

In the July 2011 private audiology examination report, the private examiner opined that the Veteran's right ear hearing loss was at least as likely as not related to the in-service noise exposure that caused the Veteran's service-connected left ear hearing loss and tinnitus.  In writing this opinion, the private examiner did not explain the rationale behind this decision.  Moreover, although the private examiner reported basing her conclusions on the test results and the VA records, the private examiner did not note any specific VA records in her report.  In addition, the private examiner did not explain her opinion in light of the findings included in the November 2009 VA medical examination report.  See Bloom, 12 Vet. App. at 187.  

Although both the November 2009 VA audiology examination report and the July 2011 private examination report are flawed, the Board notes that they are medical opinions regarding the etiology of the Veteran's hearing loss disorder.  As the conclusions of each report directly contradict the findings included in the other report, the Board finds that the weight of the opinion evidence is at least in relative equipoise on the question of whether the current right ear hearing loss is related to the acoustic trauma in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that right ear hearing loss disability is related to service; therefore, service connection for right ear hearing loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reopening Service Connection for a Left Knee Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a left knee disorder as secondary to the service-connected disability of rheumatoid gouty arthritis

In a June 2005 rating decision, the RO denied service connection for a claimed left knee injury, both on a direct basis and secondary to a service-connected foot disability, finding that the evidence did not show that the Veteran's disability was related to service or these disabilities.  Because the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes that, prior to the June 2005 rating decision, the Veteran contended that a left knee disorder was secondary to a service-connected bilateral weak foot disability.  In the claim currently before the Board, the Veteran is claiming that the left knee disorder primarily is secondary to service-connected bilateral gouty arthritis of the feet.  Yet, in both instances, the Veteran is essentially claiming that a service-connected foot disability is causing his current left knee disorder.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, new and material evidence is required to reopen service connection.

Reviewing the evidence received since the June 2005 rating decision, in a February 2000 VA treatment record, the Veteran reported falling off a ladder approximately a month or a month and a half prior to examination.  The Veteran stated that he did not recall injuring his knee during the fall, but, about a week prior to examination, he began to experience discomfort in the left knee.  After physical examination, the diagnosis was possible osteoarthritis and a possible meniscus tear.  In an April 2000 VA treatment record, the Veteran reported experiencing more discomfort in the knee.  The VA examiner noted that left knee X-rays showed no abnormalities.  The diagnosis was a possible problem with a ligament or meniscus.  

VA treatment records dated October 2007 through February 2008 indicate that the Veteran underwent a left knee replacement operation procedure and was provided with recuperative treatment thereafter.  In an October 2008 statement, the Veteran indicated that Doctor Oliver, an employee at the VA hospital, advised him in 2004 that he might, in the future, have major problems with his knee.  

In a December 2008 VA medical opinion, the VA clinician indicated reviewing the claims file.  The VA clinician noted that the Veteran was claiming that his left knee condition was due to gouty arthritis in his feet.  The VA clinician reported that the Veteran had gouty arthritis in his feet and also had recurrent left knee arthritis requiring left knee replacement surgery in October 2008.  The VA clinician noted that degenerative arthritis was very common in people over 50 years old, especially those who had experienced significant injuries in the previous years.  The examiner reported that the records showed that the Veteran fell off a ladder, injuring his knee.  The VA clinician concluded that the Veteran's current knee condition was unrelated to the gouty arthritis.  The VA clinician noted that there was no evidence of literature to support the Veteran's connection between gouty arthritis of the feet and a left knee disorder.  The VA clinician indicated that there was no evidence of literature to support such a connection nor was there a consensus from medical experts that such a thing would happen.  

The Veteran submitted an August 2008 private examiner's letter in support of the claim.  The Board notes that the letter contains a few typographical errors.  For example, the Veteran is referred to as "she" in one sentence.  The private examiner noted that the Veteran told him that he experienced a previous injury to the foot and ankle 34 years ago.  The private examiner stated that the Veteran asked him if the foot and ankle conditions were related to the knee.  The private examiner stated that he "can imagine that that is directly related to the knee," but then continued by stating  that an"[a]nkle injury as far as I know does not cause problems in the knee itself, so I do not think they are related."  

At the June 2011 Board personal hearing, the Veteran stated that he had experienced problems in the left knee for a while, but indicated that it worsened in the 1990s.  The Veteran stated that, during an in-service accident, he injured his foot and ankle.  He indicated that his knee was not affected at that time. Yet, he stated that, when he was given a 2005 VA compensation and pension examination, the VA examiner, Dr. Oliver, stated that there was a good possibility that the in-service injury caused the Veteran's knee problems throughout the years.  

The Veteran also submitted an e-mail exchange between himself and F.S., a person who was assigned to the same barracks as the Veteran during service.  (Initials used to protect privacy).  In an undated e-mail message, the Veteran asks F.S. if he could recall the time the Veteran fell out of a truck and injured his left ankle.  In a June 2011 e-mail reply, F.S. stated that he remembered clearly that the Veteran returned from sickbay with a bandage on his ankle.  F.S. indicated that the Veteran told him at the time that he had fallen off the back on an Air Force truck.  F.S. stated that he could not recall the exact dates, but he remembered that the Veteran walked around with a bandage and a limp for a long time, and complained about the after effects of the injury.  

Having reviewed this evidence, the Board finds that the evidence presented is new, in that it has not been before VA prior to the June 2005 rating decision.  However, it is not material as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

First, the Board notes that the February 2000 and April 2000 VA treatment records, indicating onset of knee pain after a 2000 fall from a ladder, are not material as they contain no notations indicating a relationship between the Veteran's current left knee disorder and the service-connected foot disabilities.  The subsequent VA treatment records regarding an October 2008 surgical procedure performed on the Veteran's knee with subsequent treatment thereafter are not material as they also contain no notations indicating a relationship between the Veteran's current left knee disorder and the service-connected foot disabilities.  Therefore, as these records do not relate to an unestablished fact necessary to substantiate the claim, they are not material.  

Reviewing the August 2008 private examiner's letter, the Board notes that the record itself is confusing.  Initially, the private examiner states that he can imagine that the Veteran's foot and ankle disorders were related to the Veteran's knee disorder.  Yet, in the next sentence, the private examiner contradicts his previous sentence, stating that an "[a]nkle injury as far as I know does not cause problems in the knee itself, so I do not think they are related."  Considering the typographical errors noted above, the Board would expect that the private examiner actually attempted to write that he "can't imagine" that the Veteran's knee disorder was related to the in-service ankle and foot injuries.  Yet, even if the August 2008 private examiner's letter is to be taken at face value, for purposes of reopening the claim, and the private examiner were indicating that he could imagine a relationship between the Veteran's knee disorders and the in-service ankle/foot injuries, the Board notes that this opinion would not be probative in this manner as it is based upon pure speculation.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to 

establish the presence of the claimed disorder or any such relationship).  Therefore, this evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  Id.  

Regarding the December 2008 VA medical opinion, the Board notes that, in the report, the VA clinician, having reviewed the evidence, concluded that the Veteran's current knee condition was unrelated to the gouty arthritis.  As this opinion weighs against the Veteran's claim, it cannot be considered material evidence allowing for the claim's reopening as it does not raise a reasonable possibility of substantiating the claim.  

Regarding the e-mails submitted by the Veteran, recording a conversation between F.S. and himself, the Board notes that, in these emails, the two men discuss an in-service ankle injury incurred by the Veteran during a fall of a truck.  The Board notes that the existence of an in-service ankle injury is not material because it does not indicate a relationship between the Veteran's current left knee disorder and the service-connected foot disabilities.  Therefore, as these records do not relate to an unestablished fact necessary to substantiate the claim, they are not material.  Id.  

At the June 2011 Board personal hearing, the Veteran stated that, during the 2005 VA compensation and pension examination, the VA examiner, Dr. Oliver, stated that there was a good possibility that an in-service injury caused the Veteran's knee problems throughout the years.  The Board notes that this evidence is not new as the January 2005 VA medical examination report was of record at the time of the June 2005 rating decision.  In reviewing the January 2005 VA medical examination report, the Board also notes that the VA examiner was Dr. Sutton, not Dr. Oliver.  Dr. Oliver treated the Veteran's knee disorder in 2001, after the 2001 falling accident, and this treatment is mentioned in the January 2005 VA medical examination report.  Yet, the record contains no further treatment records from 
Dr. Oliver and the Veteran, at the June 2011 Board personal hearing, specifically indicated that the VA examiner who made the purported statements was the same who provided the 2005 VA medical examination report.  


In the Veteran's June 2011 testimony, the January 2005 VA examiner purportedly told the Veteran that the in-service injury caused his later knee pain.  The Board notes that this would be evidence used to support a claim for direct service connection rather than a secondary claim.  Reviewing the January 2005 VA medical examination report itself, the VA examiner wrote that the Veteran stated that he had no specific knee difficulty or injury in service, but did experience a falling accident in 2001.  The VA examiner made no comment indicating that an in-service injury caused the Veteran's knee disorder.  

Considering that the January 2005 VA examiner was instructed to determine whether the Veteran's knee disorder was related to service and failed to make any mention of a potential nexus between the knee disorder and an incident in-service, the Board places greater credibility in the written January 2005 VA examiner's report than the Veteran's later statements which contradict the notations in the report itself.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  More importantly, the January 2005 VA examiner's statement, indicating that there was a "good possibility" of a nexus between the Veteran's left knee disorder and service, is speculative.  See, e.g., Stegman, 3 Vet. App. at 230 (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection) (emphasis added).  Therefore, as this evidence does not raise a reasonable possibility of substantiating the claim, the 

Board finds that it is not material.  38 C.F.R. § 3.156(a).  As new and material evidence has not been received since the June 2005 denial of the Veteran's claim for service connection for a left knee disorder, the appeal to reopen service connection must be denied.


ORDER

Service connection for right ear hearing loss is granted.    

New and material evidence has not been received to reopen service connection for a left knee disorder as secondary to service-connected bilateral foot disabilities, the appeal to reopen service connection for a left knee disorder is denied



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


